Title: James Madison to Henry Banks, 18 December 1827
From: Madison, James
To: Banks, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Decr 18. 1827
                            
                        
                         
                        I recd tho’ at a late day your letter of Ocr. 27; on the subject of which I am not able to furnish any
                            information. I was not acquainted with your brother, and being absent from the State of Virginia, during the period in
                            question, was not in the way of being acquainted with his transactions. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    